Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed January 8th, 2021. Applicant’s amendments to claims 1-10, as described on pages 10-13 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “a plurality of force control operations corresponding to the plurality of work parameters...” as supported by the specification paragraphs [0161]. However, as the change the scope of the claim, new art rejections for claims 1-10 have been added below. Additionally, with the filing of a terminal disclaimer on 03/31/2021 the double patenting rejection is overcome. 
Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirgel et al. (US Pre-Granted Publication No. US 2012/0317535 A1 hereinafter “Schmirgel”) in view of Takahashi (US Pre-Granted Publication No. US 2016/0075030 A1 hereinafter “Takahashi”).

Regarding claim 1 Schmirgel discloses:

	A robot control device comprising: an input device through which an instruction is input; (Schmirgel fig. 5 [0096-0097]) a display configuration to display a plurality of works performed by a robot (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) having a force detector, (Schmirgel [0021] wherein the force is detected to determine the workpiece location) a plurality of work parameters corresponding to the plurality of works, (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) … a memory configured to store a program; (Schmirgel [0007]) and  a processor configured to execute the program so as to: (Schmirgel [0007-0008] wherein the process module library with the graphical programming environment is interpreted to be equivalent to a processor) cause the display to display the plurality of works; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) receive a work selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) select a first work of the plurality of works (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) … cause the display to display the plurality of work parameters corresponding to the selected first work; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected and displayed) receive a work parameter selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) … and cause the display to display the operation flow; (Schmirgel fig. 5 element 101 and 102 [0097-0099] wherein an operator selects and drags operations into an order to be completed by a robot) convert the operation flow into a control program; and execute the control program to control the robot. (Schmirgel [0021-0022] 

	Schmirgel does not appear to disclose:

	and a plurality of force control operations corresponding to the plurality of work parameters or based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece; or select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; set a first force control operation of the plurality of force control operations based on the selected first work parameter;  create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation 
	
	However, in the same field of endeavor of robotic controls Takahashi discloses:

	“and a plurality of force control operations corresponding to the plurality of work parameters” (Takahashi [0040] wherein the robot has a force control mode that changes the trajectory of the robot to make forces in the x and y axis equal 0 and a z fitting force reach a threshold) and “based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped (Takahashi fig. 5 [0020] wherein the first object is a column to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece;” (Takahashi fig. 5 [0020] wherein the second object is a hole for the column) and “select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; (Takahashi fig. 5) set a first force control operation of the plurality of force control operations based on the selected first work parameter; (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation” (Takahashi [0034] wherein the CPU creates trajectory data to command based on required forces, movements, and operations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the cylindrical force fitting of Takahashi with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for a more specific robot control with a specific shaped object at a high level of sensitivity to ensure a stable fitting operation is achieved every time (Takahashi [0100]).
 



	Regarding claim 10 Schmirgel discloses:

	A robot system comprising: a robot with a force detector; (Schmirgel [0021] wherein the force is detected to determine the workpiece location) and a robot control device including: an input device through which an instruction is input; (Schmirgel fig. 5 [0096-0097]) a display configured to display a plurality of works performed by a robot (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) having a force detector, (Schmirgel [0021] wherein the force is detected to determine the workpiece location) a plurality of work parameters corresponding to the plurality of works, (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) and a plurality of force control operations corresponding to the plurality of work parameters; a memory configured to store a program; (Schmirgel [0007]) and Serial No. 16/257,256Page 7 of 13a processor configured to execute the program so as to: (Schmirgel [0007-0008] wherein the process module library with the graphical programming environment is interpreted to be equivalent to a processor) cause the display to display the plurality of works; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) receive a work selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) select a first work of the plurality of works (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) … cause the display to display the plurality of work parameters corresponding to the selected first work; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected and displayed) receive a work parameter selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) … and cause the display to display the operation flow; (Schmirgel fig. 5 element 101 and 102 [0097-0099] wherein an operator selects and drags operations into an order to be convert the operation flow into a control program; and execute the control program to control the robot. (Schmirgel [0021-0022] [0041] [0049] [0053] wherein parameters are set based on the workpiece or tool and then executed by the robot arm).

	Schmirgel does not appear to disclose:

	and a plurality of force control operations corresponding to the plurality of work parameters or based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece; or select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; set a first force control operation of the plurality of force control operations based on the selected first work parameter;  create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation 
	
	However, in the same field of endeavor of robotic controls Takahashi discloses:

	“and a plurality of force control operations corresponding to the plurality of work parameters” (Takahashi [0040] wherein the robot has a force control mode that changes the trajectory of the robot to make forces in the x and y axis equal 0 and a z fitting force reach a threshold) and “based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped (Takahashi fig. 5 [0020] wherein the first object is a column shaped i.e. cylindrical piece) to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece;” (Takahashi fig. 5 [0020] wherein the second object is a hole for the column) and “select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; (Takahashi fig. 5) set a first force control operation of the plurality of force control operations based on the selected first work parameter; (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation” (Takahashi [0034] wherein the CPU creates trajectory data to command based on required forces, movements, and operations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the cylindrical force fitting of Takahashi with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for a more specific robot control with a specific shaped object at a high level of sensitivity to ensure a stable fitting operation is achieved every time (Takahashi [0100]).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirgel and Takahashi as applied to claim 1 above, further in view of Brooks et al (US Pre-Granted Publication No. US 2004/0073404 A1 hereinafter “Brooks”).

	Regarding claim 2 Schmirgel in view of Takahashi discloses all of the limitations of claim 1 and Schmirgel further discloses:

	The robot control device according to Claim 1, Serial No. 16/257,256Page 3 of 13wherein th(Schmirgel fig. 5 element 101 and 102 [0097-0099] wherein an operator selects and drags operations into an order to be completed by a robot) … 


	Schmirgel does not appear to disclose: 

	conditional branches or and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.

	However, in the same field of endeavor of robotic controls Brooks discloses:

conditional branches” (Brooks figs. 58 and 87, [0466] [0587] wherein the graphic display includes conditions that need to be satisfied before other tasks can occur, and these branches can be eliminated after completion).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conditional settings of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also showing the order of activities and certain conditions that need to be met before continuing (Brooks [0011-0015] [0466] [0587]).

	Additionally, Schmirgel in view of Brooks do not appear to disclose:

	and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.

	However, in the same field of endeavor of robotic controls Takahashi discloses:

	“and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.” (Takahashi [0040] wherein the robot has a force control mode that changes the trajectory of the robot to make forces in the x and y axis equal 0 and a z fitting force reach a threshold).



	Regarding claim 3 Schmirgel in view of Takahashi and Brooks discloses all of the limitations of claim 2 and further discloses:

	The robot control device according to Claim 2, wherein the processor is configured to cause the display to display a parameter setting area for setting parameters, the parameters includes a first parameter defining one of the operations and the conditional operations corresponding to the plurality of operation objects and the plurality of … objects in the operation flow is set, (Schmirgel [0021-0022] [0041] wherein parameters are set based on the workpiece or tool) the parameters includes a second parameter defining an end condition for ending the one of the operations and the conditional operations, (Schmirgel [0021-0022] [0041] wherein parameters are set based on the workpiece or tool) and the parameters includes a third parameter defining a success determination condition for determining whether or not the one of the operations and the … succeeds. (Schmirgel [0032-0033] [0051] wherein the robot has a display to show the end pose is implemented).

	Schmirgel does not appear to disclose: 

	conditional branches or and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“conditional branches” (Brooks figs. 58 and 87, [0466] [0587] wherein the graphic display includes conditions that need to be satisfied before other tasks can occur, and these branches can be eliminated after completion).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conditional settings of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also showing the order of activities and certain conditions that need to be met before continuing (Brooks [0011-0015] [0466] [0587]).

	Regarding claim 4 Schmirgel in view of Takahashi and Brooks discloses all of the limitations of claim 3 and further discloses:

	The robot control device according to Claim 3, wherein the end condition or the success determination condition includes a condition for executing determination based on a frequency of force measured by the force detector.  (Schmirgel [0090] wherein the success determination of the operation is based on the torque i.e. force of the screwing operation). 

	Regarding claim 5 Schmirgel discloses all of the limitations of claim 3 but does not appear to further disclose:

	wherein, when the processor determines that an unacceptable parameter value is included in the parameters set in the parameter setting area, the processor is configured to cause the display to display an alarm on an operation object of the plurality of operation objects indicating a corresponding operation of the operations in which the unacceptable parameter value is set in the operation flow creation area. 

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein, when the processor determines that an unacceptable parameter value is included in the parameters set in the parameter setting area, the processor is configured to cause the display to display an alarm on an operation object of the plurality of operation objects indicating a corresponding operation of the operations in which the unacceptable parameter value is set in the operation flow creation area.” (Brooks fig. 95 fig. 104 [0536] wherein in the event of an error or failed diagnostic an error message is displayed i.e. an alarm is presented). 
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel 

	Regarding claim 6 Schmirgel in view of Takahashi Brooks discloses all of the limitations of claim 3 and further discloses:

	The robot control device according to Claim 3, wherein the processor is configured to: cause the display to display the parameters in the parameter setting area corresponding to the plurality of operation objects included in the operation flow; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) …

	Schmirgel does not appear to disclose:

	set one or more of the parameters for the plurality of operation objects as the set parameters, and the parameters are divided into the set parameters and other parameters; and Serial No. 16/257,256Page 5 of 13change a state of the other parameters to a setting disabled state in which the other parameters are not set as the set parameters when the processor sets the one or more of the parameters as the set parameters.  

	However, in the same field of endeavor of robotic controls Brooks discloses:

set one or more of the parameters for the plurality of operation objects as the set parameters, and the parameters are divided into the set parameters and other parameters; (Brooks [0237-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status including showing what parameters are changed i.e. not set) and Serial No. 16/257,256Page 5 of 13change a state of the other parameters to a setting disabled state in which the other parameters are not set as the set parameters when the processor sets the one or more of the parameters as the set parameters.” (Brooks [0237-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also notifying a user when something no longer applies or is improperly connected (Brooks [0011-0015] [0240]). 

	Regarding claim 7 Schmirgel in view of Takahashi and Brooks discloses all of the limitations of claim 6 but Schmirgel does not appear to further disclose:

	wherein the processor is configured to: identify a type of the robot connected to the robot control device; and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the robot to be the setting disabled state.  

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein the processor is configured to: identify a type of the robot connected to the robot control device; (Brooks [0078] [0998] wherein the step of identifying the mechanical and electrical components is interpreted to being able to determine what components are included i.e. what aspects/type of robot is attached to the system and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the robot to be the setting disabled state..” (Brooks [0238-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also notifying a user when something no longer applies or is improperly connected (Brooks [0011-0015] [0240]).

	Regarding claim 8 Schmirgel in view of Takahashi and Brooks disclose all of the limitations of claim 6 but Schmirgel does not appear to further disclose:
	
	wherein the processor is configured to: identify a type of a sensor provided in the robot; and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the sensor.

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein the processor is configured to: identify a type of a sensor provided in the robot; (Brooks [0030] [1030] [1041] wherein the robotic system is capable of identifying what modules i.e. sensors are being used) wherein the processor is configured to: identify a type of a sensor provided in the robot; and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the sensor.” (Brooks [0238-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also notifying a user when something no longer applies or is improperly connected (Brooks [0011-0015] [0240]).

	Regarding claim 9 Schmirgel discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein, with respect to the plurality of force control operations, the processor is configured to set an interruption permission timing for canceling a corresponding operation of the plurality of force control operations when the robot control device receives a temporary stop signal from an outside source.

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein, with respect to the plurality of force control operations, the processor is configured to set an interruption permission timing for canceling a corresponding operation of the plurality of force control operations when the robot control device receives a temporary stop signal from an outside source...” (Brooks [0120-0121] [0497] fig. 72 and fig. 94 wherein the system has an icon to stop the operation of the robot).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also remaining safe during actual operation in case something happens (Brooks [0011-0015] [0497-0498]).
	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200074692 A1 discloses a robotic system that identifies a workpiece and then interacts with said workpiece and displays the forces of the tool while determining what work needs done

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664